Fourth Court of Appeals
                                              San Antonio, Texas
                                                      March 6, 2015

                                                  No. 04-14-00548-CR



                                             Leopoldo CORTEZ-LEIJA,
                                                      Appellant

                                                           v.
                                             The State of TexasAppellee/s
                                              THE STATE OF TEXAS,
                                                       Appellee

                        From the 216th Judicial District Court, Kendall County, Texas
                                           Trial Court No. 5437
                               Honorable N. Keith Williams, Judge Presiding

                                                        ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to April 6, 2015.

                                                                     PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              E. Bruce Curry                                       Lucy Wilke
                 District Attorney - 216th Judicial District Court    Assistant District Attorney - 216th Judicial District
                 200 Earl Garrett Street, Suite 202                   521 Earl Garrett Street
                 Kerrville, TX 78028                                  Kerrville, TX 78028

                 Kurtis S. Rudkin
                 Attorney at Law
                 910 N. Main Street, #1
                 Boerne, TX 78006-1628